Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 10, 11, 12, 13 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavender(US 9,641,002).

The reference to Lavender, see figure below, shows an electronic device, where a main body including battery cells are shown. The two battery interfaces include  the connect to the camera via 1st seconday cell and the last primary cell with second interface on back, for example. Each battery interface is configured to provide electric power to the device when designated as the operating battery. The battery cell(s) all have a power source circuit and processor as part of the main body supply functionality to allow any combination of the cells to power the electronic device. It is noted in col. 9, lines 60-67, that the master battery may be a processor/control unit that is separate(like the cells) or part of the electronic device itself.


The reference does not explicitly describe the newly connected battery functioning as the operating battery with a capacity >= to the current operational cell, however, 


As noted in the col.  10, lines 1-60, that the master designation(batt in position/connected) is given to the last battery cell in stack and if is determined that the slave cells are not functional, then the master will supply the required power as needed, that is, the secondary cells have been depleted or non-functional and thus the capacity of the master is >than the previously operational battery cells.

    PNG
    media_image1.png
    867
    607
    media_image1.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the electronic device and battery cells of the Lavender reference do allow for identifying the operational status of newly .

Claims 6, 7, 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavender as applied to claims 1, 5 and 10, 14(as appropriate) above.
The reference to Lavender, see figure below, shows an electronic device, where a main body including battery cells are shown. The two battery interfaces include  the connect to the camera via 1st seconday cell and the last primary cell with second interface on back, for example. Each battery interface is configured to provide electric power to the device when designated as the operating battery. The battery cell(s) all have a power source circuit and processor as part of the main body supply functionality to allow any combination of the cells to power the electronic device. It is noted in col. 9, lines 60-67, that the master battery may be a processor/control unit that is separate(like the cells) or part of the electronic device itself.
The reference does not explicitly describe the newly connected battery functioning as the operating battery with a capacity >= to the current operational cell, however, 
with regards this functionality, the battery cells with individual interface on back will allow for the detection of a newly connected battery in the stack as shown in the figure. 
As noted in the col.  10, lines 1-60, that the master designation(batt in position/connected) is given to the last battery cell in stack and if is determined that the slave cells are not functional, then the master will supply the required power as needed, that is, the secondary cells have been depleted or non-functional and thus the capacity of the master is >than the previously operational battery cells.


    PNG
    media_image1.png
    867
    607
    media_image1.png
    Greyscale


The reference does not make explicit receiving a second input/signal to generate a shut-down of the electronic device, for example, if the master cell does not have enough charge(specification/charge level) to maintain operation if all other cells have been depleted, 
This is a simple matter of design consideration and very important for the video recording application given the control processing in the cells and/or separate controller as identified above.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the shut down of the electronic device(Lavender), the video recorder, if the battery supply fails, is a simple matter of design as noted above, the video recording  application is one where prior notice of a shut down is important and can be seen in devices from professional video recording to Iphone video cameras.


Allowable Subject Matter
Claims  17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849